DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objection
Claim 1 recites “receiving (12) an indication corresponding to a a target block error rate”, the “a a” is an obvious typo that needs to be corrected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,4,6-8,13,20-22,24,26-28,33,40-41,44,46-48 and 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 20200412431 A1).
For claim 1, Park discloses a method performed by a wireless device or determining a modulation and coding scheme, MCS ([0007] “receiving, from a base station, CSI configuration information for CSI reporting”), the method comprising:
receiving (12) an indication corresponding to a target block error rate, BLER, and ([0007] “receiving, from a base station, CSI configuration information for CSI reporting” and [0358] “if a target Block Error Rate ( BLER) is low as in the URLLC, accuracy of CQI is more important than others, and therefore, a CQI table corresponding to higher bit resolution (or with a larger bit size) may be used”, note that CQI table is an indication); and
identifying (14) a modulation and coding scheme, MCS, table, from the plurality of defined MCS, based on the received indication and selecting a modulation and coding scheme from the identified MCS table ([0007] “a CQI table in which different CQI indexes are allocated by different Modulation Coding Scheme (MCS) levels for the CQI reporting is defined”).
Park does not specifically discloses the MCS table is from a plurality of MCS tables. However, Park discloses CSI information including CQI index range ([0007] “the CSI configuration information comprises a CQI index range reportable by the terminal within the CQI table and/or CQI configuration information about an interval between the CQI indexes reportable by the terminal within the CQI index range”), and CQI index range suggests a plurality of MCS and/or CQI tables because the CQI index range may be divided into sub-ranges and CQI index sub-range may be considered as a CQI tables and a MCS table since each CQI index indicates a BLER level and a MCS. Examiner takes an official notice on this statement (For example, US 20200007270 discloses it in [0132] “the CQI index would implicitly indicate the BLER level and the MCS for which the CQI index is reported”); or [0358] suggests that different BLER corresponding to different CQI tables with each CQI tables specifying a MCS table).

For claim 41, Park discloses a method performed by a network node MCS ([0007] “receiving, from a base station, CSI configuration information for CSI reporting”), the method comprising: 
determining a block error rate, BLER associated to a communication service ( [0358] “if a target Block Error Rate ( BLER) is low as in the URLLC, accuracy of CQI is more important than others, and therefore, a CQI table corresponding to higher bit resolution (or with a larger bit size) may be used”, note that CQI table is an indication); and 
sending the wireless device an indication corresponding to the BLER (suggested by [0007] “receiving, from a base station, CSI configuration information for CSI reporting”), wherein the indication enables the wireless device to identify a modulation and coding scheme, MCS, table from a plurality of defined MCS tables ([0007] “a CQI table in which different CQI indexes are allocated by different Modulation Coding Scheme (MCS) levels for the CQI reporting is defined”).
Park does not specifically discloses the MCS table is from a plurality of MCS tables. However, Park discloses CSI information including CQI index range ([0007] “the CSI configuration information comprises a CQI index range reportable by the terminal within the CQI table and/or CQI ”), and CQI index range suggests a plurality of MCS and/or CQI tables because the CQI index range may be divided into sub-ranges and CQI index sub-range may be considered as a CQI tables and a MCS table since each CQI index indicates a BLER level and a MCS. Examiner takes an official notice on this statement (For example, US 20200007270 discloses it in [0132] “the CQI index would implicitly indicate the BLER level and the MCS for which the CQI index is reported”).
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to select a MCS table and a CQI table from a plurality of MCS tables and CQI tables to satisfy system requirements.
	Claim 21 is rejected because it is a wireless device that perform the method of claim 1 and has the same subject matter.
	Claim 60 is rejected because it is a wireless device that perform the method of claim 41 and has the same subject matter. 
	As to claims 2 and 22, Park discloses claims 1 and 21, Park further discloses wherein the indication corresponds to a service with a high reliability requirement and/or a low latency requirement ([0218] “a service and/or a UE sensitive to reliability and latency is being discussed in the next-generation communication”).
	As to claims 4, 24 and 44, Park discloses claims 3, 21 and 41, Park further discloses wherein the configured mode corresponds to: a low target block error rate, a target Block Error Rate ( BLER) is low as in the URLLC”);
	As to claims 6 and 26, Park discloses claims 1 and 25,, Park further discloses sending information to the network that indicates capabilities of the wireless device ([0007] “receiving, from a base station, CSI configuration information for CSI reporting”), the indicated capabilities comprising at least target BLER capabilities of the wireless device (suggested by [0358] “a target Block Error Rate ( BLER) is low as in the URLLC, accuracy of CQI is more important than others” and [0356]  “To this purpose, the step size of signal-to-noise ratio (SNR) used for constructing a CQI table or maximum and/or minimum SNR range may be adjusted. As one example, the 5-bit CQI table may be used by extending the value (for example, 1.9 dB) of SNR step size used for constructing Table 8 defined in the LTE as shown below to be configured as half the value (for example, 0.95 dB). In other words, the present embodiment provides the same effect that the 2:1 mapping relationship between the existing LTE Modulation Coding Scheme (MCS) table (TS 36.213 Table 7.1.7.1) and CQI table is extended to 1:1 mapping relationship”).
	As to claims 7 and 27, Park discloses claims 6 and 26, Park further discloses wherein the capabilities are indicated implicitly based on service capabilities ([0350] “The conventional LTE TS 36.213 specification defines three 4-bit CQI tables for CQI reporting. Each table is configured for a UE in consideration of UE or eNB capability” and [0353] “the UE may calculate the payload including an index up to the configured modulation level and determine the payload size of CQI according to the number of bits calculated. For example, the UE may perform feedback based on 3-bit CQI payload if the maximum modulation level is Quadrature Phase Shift Keying (QPSK), 4 bit CQI payload in the case of 64 QAM, and 5 bit CQI payload in the case of 1024 QAM, thereby determining/using the CQI payload adaptively”).
	As to claims 8 and 28, Park discloses claims 6 and 26, Park further discloses wherein the capabilities are indicated using explicit signalling to the network ([0350] “The conventional LTE TS 36.213 specification defines three 4-bit CQI tables for CQI reporting. Each table is configured for a UE in consideration of UE or eNB capability”).
	As to claims 13, 33 and 52, Park discloses claims 1, 21 and 41, Park further discloses wherein a first MCS and/or first CQI table of the plurality of MCS and/or CQI tables corresponds to a first BLER and a second MCS and/or second CQI table of the plurality of MCS and/or CQI tables corresponds to a second BLER, wherein the first BLER is different to the second BLER ([0373] “An eNB may indicate, to a UE, MCS (for example, 5 bits) having/indicating information such as modulation and coding rate based on the CQI reported by the UE through signaling such as DCI. Tables 9 and 10 show modulation and Transport block size (TBS) index tables for PDSCH. In the Table 9 and/or 10, when the UE uses only the Licensed Assisted Access (LAA)-based 2nd slot in the LTE, a modulation order of Q' may be used to satisfy the code rate.” and ([0358] “a target Block Error Rate ( BLER) is low as in the URLLC, accuracy of CQI is more important than others”).
	As to claims 20 and 40, Park discloses claims 7 and 21, Park further discloses using the identified MCS and/or CQI table during the communication service ([0373] “An eNB may indicate, to a UE, MCS (for example, 5 bits) having/indicating information such as modulation and coding rate based on the CQI reported by the UE through signaling such as DCI”).
	As to claim 46, Park discloses claims 41, further comprising: determining one or more capabilities of the wireless device ([0007] “receiving, from a base station, CSI configuration information”); and preparing the indication corresponding to the communication service based on the one or more capabilities determined for the wireless device ([0350] “The conventional LTE TS 36.213 specification defines three 4-bit CQI tables for CQI reporting. Each table is configured for a UE in consideration of UE or eNB capability”).
	As to claim 47, Park discloses claims 41, further comprising: receiving information from the wireless device that indicates capabilities of the wireless device, the indicated capabilities comprising target BLER capabilities, MCS table capabilities, and/or CQI table capabilities of the wireless device ([0007] “If the CSI comprises CQI table in which different CQI indexes are allocated by different Modulation Coding Scheme (MCS) levels for the CQI reporting is defined, the CSI configuration information comprises a CQI index range reportable by the terminal within the CQI table and/or CQI configuration information about an interval between the CQI indexes reportable by the terminal within the CQI index range” and [0358] “if a target Block Error Rate (BLER) is low as in the URLLC, accuracy of CQI is more important than others”; note that a CQI index indicates a BLER level and a MCS, which is well known in the art. for example, US 20200007270 discloses it in [0132] “the CQI index would implicitly indicate the BLER level and the MCS for which the CQI index is reported”)..
	As to claim 48, Park discloses claim 47, wherein the information received from the wireless device indicates one or more service capabilities of the wireless devices, and wherein the target BLER capabilities, MCS table capabilities, and/or CQI table capabilities of the wireless device are determined by the network node based on the service capabilities ([0007] “If the CSI comprises Channel Quality Indicator (CQI) and a CQI table in which different CQI indexes are allocated by different Modulation Coding Scheme (MCS) levels for the CQI reporting is defined, the CSI configuration information comprises a CQI index range reportable by the terminal within the CQI table and/or CQI configuration ” and [0358] “if a target Block Error Rate (BLER) is low as in the URLLC, accuracy of CQI is more important than others”; note that a CQI index indicates a BLER level and a MCS, which is well known in the art. for example, US 20200007270 discloses it in [0132] “the CQI index would implicitly indicate the BLER level and the MCS for which the CQI index is reported”).
As to claim 59, Park discloses claims 41, further comprising communicating with the wireless device via the communication session in which the wireless device uses the identified MCS and/or CQI table ([0373] “An eNB may indicate, to a UE, MCS (for example, 5 bits) having/indicating information such as modulation and coding rate based on the CQI reported by the UE through signaling such as DCI”).
As to claim 61, Park discloses claim 60, wherein the processing circuitry is further configured to:  determine one or more capabilities of the wireless device; and prepare the indication based on the one or more capabilities determined for the wireless device ([0373] “An eNB may indicate, to a UE, MCS (for example, 5 bits) having/indicating information such as modulation and coding rate based on the CQI reported by the UE through signaling such as DCI”).
Response to Arguments
Applicant’s arguments filed on 9/15/21, are persuasive. The non-final rejection dated on 6/10/21 has been withdrawn. A new non-rejection is presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/           Primary Examiner, Art Unit 2462